DORAN, J.
The strongest fact against the verdict is the improbability that plaintiff, a poor man, would leave accruing and uncollected a board bill for nearly three years, until it amounted to about $1200, as plaintiff says, or $588 as the jury say. The evidence and argument (by suggestion) also indicate that plaintiff may have claimed that he had ground for hatred and revenge against defendant. The alleged cause of this, if believed by the jury, was one likely to prejudice them, but there is no way by which I can demonstrate the existence or absence of such prejudice. The jury heard both sides and say they believe that the board, &c., were not paid for. I cannot find sufficient reason to disturb the finding.
Motion for new trial denied.